10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

28

 

 

Case 5:18-cv-05558-BLF Document 54 Filed 12/28/20 Page 1 of 2

Shikeb Saddozai-CDCR#A¥1590 DEC 28 sua
Salinas Valley State Prison cueRSAN Y g S00
P.O.Box 1050 None me
Soledad,California,93960 OF CALIFORN,

UNITED STATES DISTRICT CouRT
NORTHERN piSTRict of CALIFORNIK

Shikeb Saddozai, Case No. | R-Cy- 05558 (&LF)
Plainhfeé. NOTICE OF APPEAL

Vv.

Ron Davis, et al.,
Defendant.

Notice is hereby given that Shikeb Saddozai,plaintiff
in the above-entitled matter,appeals to the United States
Court of Appeals for the Ninth Circuit from the final ::

judgment entered in this action on date: Desemherc Z,26z0

Date: December 22.,2026

Raent: Apddore Z Ankelbcbloai/uLt-1-208 _

Shikeb Saddozai-CDCR#AY1590
Salinas Valley State Prison
P.O.Box 1050

Soledad, California[ 93960]

 
 

Case 5:18-cv-05558-BLF Document 54 Filed 12/28/20 Page 2 of 2

 

UNITED STATES DISTRICT COURT a
NORTHERN DISTRICT oF CALIFORNIA

Shikel Sndleeai

Plaintiff
Vv. | . Case Number: if ~OV-65 sss

PROOF OF SERVICE
Defendant(s) /

[ hereby certify that on 020 , [served a copy

of the attached i b 4 Not — E S$ 2nd)

ONCE TO CLERK REQUESTING RECORD OF TRo ¢ feeemtory
by placing a copy in a postage paid envelope addressed to the person(s) hereinafter CHANENGE

listed, by depositing said envelope in the United States Mail at

Salinas Valley State Prison : P.O.Box 1050.0 | - =
. a : Soledad ,California,93960

(List Name and Address of Each :
Defendant or Attormey Served)

OFAce el ty Clerk’ an
US. Dretrret Fr Northen Diciniet of Cabling
Btins Susan Y. Seong

Uizo bulden Gate Ave

Stun Froncisce, CA V4102

I declare under penalty of perjury that the Foregoing is true and correct.

Agu: Aedlozai. dubelrduddozcer/vee-1 obs

(Signature of Person Completing Service)

 
